DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding claim 9, it is unclear to the Examiner what the recording medium is making the computer do. For the purpose of this Action, the Examiner will read the "... recording medium storing a program that makes a computer in an image processing device identify cell types...".
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 8 and 9, the claim elements:
“a staining information identifier that identifies”
“a region forming unit that subjects…identifies…calculates”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Paragraph 24 cited: “FIG. 2 shows an example of a functional configuration of the image processing device 2A. As shown in FIG. 2, the image processing device 2A includes a controller 21, an operation interface 22, a display 23, a communicator I/F 24, a memory 25, and the like, and each unit is connected through a bus 26.” and Paragraph 25 cited: “The controller 21 includes a CPU (Central Processing Unit), a RAM (Random Access Memory), and the like, performs various processing in coordination with various programs stored in the memory 25, and collectively controls the operation of the image processing device 2A. For example, the controller 21 executes cell identification processing 1 (see FIG. 3) and the like in coordination with programs stored in the memory 25, and functions as a staining information identifier and a region forming unit that execute staining information identification and region forming, respectively (and further as means for executing division information identification and division in the second embodiment).”)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “recording medium” leaves open the possibility that the 
Appropriate correction is required. The Examiner suggests amending the recording medium of claim 9 to recite that it is non-transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OTSUKA et al (U.S. 2010/0322502 A1), hereinafter referred as “Otsuka”.

Regarding claims 1, Otsuka discloses the claimed an image processing method for identifying cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining (Paragraph 49: “ an image processing method for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining…”) with a plurality of stains that produce different colors, based on a difference in stained state between cells, (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”) comprising: 
identifying staining information by identifying a cell candidate region (Paragraph 162: “target region”) in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”) and 
forming a region  by subjecting the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”), wherein identifying the staining information includes:
identifying a state of the cells in the multiple-stained image (Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”) based on: 
a spatial correlation (Paragraph 165: “cell state positive”) between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”) positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)

Regarding claim 2, Otsuka discloses the claimed, wherein
the tissue specimen includes a cell in which a plurality of different biological materials have been stained with stains that produce different colors, respectively. (Paragraph 10 : “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”)

Regarding claim 3, Otsuka discloses the claimed, wherein 
forming the region includes, as the predetermined region forming processing, subjecting the cell candidate region to removal of a small-area region and/or interpolation of a lost region. 
(Paragraph 163: “ the controller 160 causes the target region extracting portion 604 to extract cells, based on comparison of the characteristics quantity of cells intensified by the target region intensifying portion 603 with a threshold value (step S509).”,it shows that “the target region extracting” can be interpreted as “ the cell candidate region being removed.)

Regarding claim 4, Otsuka discloses the claimed comprising: 
identifying division information by identifying a division reference for dividing the cell candidate region into predetermined regions,(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .)
wherein identifying the division information (Paragraph 165: “the cell extracted in step S509 and the marker of each staining extracted in step S513.”) includes: 
calculating existence probabilities of the division reference for respective positions in the multiple-stained image based on the spatial correlation between the plurality of stains and the relative positional relationship between the cell components; (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and
 	generating a probability map of the division reference obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.) 

Regarding claim 5, Otsuka discloses the claimed, wherein 
the division reference is a nucleus located inside a region stained with the stains. (Paragraph 110: “HE stained specimen (stained sample) is easy to visualize, with nucleus or osseous tissues stained in violet, while cytoplasm, connective tissues, and red blood cells stained in red. As a result, observers can determine dimensions and positional relationships of components constituting a tissue such as a cell nucleus and thus judge the morphology of a specimen.”)

Regarding claim 6, Otsuka discloses the claimed wherein 
the division reference is an unstained region located inside the cell candidate region and surrounded by a region stained with the stains. (Paragraph 135 : “ a particle or the like, derived from an edge of non-circular cytoplasm mistakenly intensified as a marker, can be extracted.” and Fig.25A  show the region outside of marker I and marker J is considered as unstained region.)

Regarding claim 7, Otsuka discloses the claimed wherein 
forming the region includes, as the predetermined region forming processing, (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. )
(Paragraph 165: “the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”, it shows that “cell extracted” can be interpreted as a division reference for dividing the cell candidate region .)  

Regarding claim 8, Otsuka discloses the claimed an image processing device that identifies cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining (Paragraph 48: “provides a medical diagnosis support device for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining,”) with a plurality of stains that produce different colors, based on a difference in stained state between cells, (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”)  comprising:
 a staining information identifier that identifies a cell candidate region (Paragraph 162: “target region”) in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”) and Page 5 of 7DOCKET NO.: 049601.024860PATENT 
(Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified, (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”),
wherein the staining information identifier identifies the stained state of the cells in the multiple-stained image (Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”) based on: 
a spatial correlation (Paragraph 165: “cell state positive”) between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”) positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)

Regarding claim 9, Otsuka discloses the claimed a recording medium storing a program (Paragraph 173: “a storage medium having a program recorded”) that makes a computer in an image processing device that identifies cell types in a multiple-stained image obtained by imaging a tissue specimen subjected to multiple staining with a plurality of stains (Paragraph 54: “an image processing program of the present invention to achieve the aforementioned object is an image processing program for acquiring information to support medical diagnosis from an image of a specimen stained by multiple staining.”)  that produce different colors based on a difference in stained state between cells function (Paragraph 44: “it is possible to stain different markers with two different colors, for example, red and blue, respectively, and make a definitive diagnosis in view of whether the positions of the markers thus stained with different colors are located at the same site (normal) or distanced (translocation).”)  as:
 	a staining information identifier that identifies a cell candidate region (Paragraph 162: “target region”)  in which cells in a specific stained state exist in the multiple-stained image; (Fig.25 and Paragraph 162: “the controller 160 causes the target region intensifying portion 603 to intensify the image of cells in the separate staining image…”)  and 
a region forming unit that subjects the cell candidate region to predetermined region forming processing to form a cell region (Paragraph 166: “When the judgment process by the cell state judging portion 605 is completed, the controller 160 then causes the cell state identifying portion 606 to identify a cell state and display the cell state in the display portion 130 according to a display mode specified by the identification display specifying portion 606a (step S517)”, it show that “when the state judging portion 605 is completes” read as the region has been formed. ) in which the cells in the specific stained state have been identified, (Paragraph 118: “After the marker of each staining is extracted, a marker state is then judged by the marker state judging means 145 (step S111). In this marker state judging process, first of all, the portion 145a for calculating characteristics quantity between markers calculates characteristics quantity between markers of different staining from the marker data of each staining in a state where the respective separate staining images are superposed or overlaid (synthesized).”)
(Paragraph 165: “ the controller 160 determines a cell state by the cell state judging portion 605 (step S515). In this cell state judging process, it is judged whether a cell state is negative or positive, based on the cell extracted in step S509 and the marker of each staining extracted in step S513.”)  based on:
 	a spatial correlation (Paragraph 165: “cell state positive”)  between the stains representing whether staining of a pixel, (Paragraph 49: “acquiring characteristics quantity of each staining, based on a pixel value of the image of the stained specimen;”)  positioned in proximity to a pixel detected as having been stained with one stain, with another stain has been detected; (Paragraph 48: “marker state judging means for judging a state of the marker, based on the marker of each staining extracted by the marker extracting means; and marker state identifying and displaying means for identifying and displaying the marker state, based on the judgment result made by the marker state judging means.”) and 
a relative positional relationship between cell components; (Fig.25 shows relationship between maker I and marker J) and 
calculating existence probabilities of the cells in the specific stained state for respective positions in the multiple-stained image, (Fig. 13 and Paragraph 71: “FIG. 13 is a diagram for explaining a process of calculating a distance between centers of gravity of two markers shown in FIG. 12.”) and 
outputting a probability map obtained by spatially connecting the existence probabilities. (Paragraph 113: “ The distances between each data and the respective centers of the clusters are obtained and then the data is re-assigned to the cluster of which center is the closest thereto.” and Fig.19: “shows an example of "distance.sub.ij" as the distance between the centers of gravity of markers I, J at different depths (in z direction) calculated by formula (24).” , it shows that distance between two marker is considered as probability map.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tunstall et al (U.S. 20160070949 A1), “Method And Apparatus”, teaches about a method to generate objective, reproducible measurements of tumor cell populations based on digital images of tissues using computerised image analysis.
	Marcelpoil et al (U.S. 20030138140 A1), “Method For Quantitative Video-microscopy And Associated System And Computer Software Program Product”, teaches about a method of modeling a combination of a plurality of dyes in a video-microscopy system and a method of determining an amount of at least one molecular species comprising a sample from an image of the sample captured by a color image acquisition device, wherein each molecular species is indicated by a dye.
	Barnes et al (U.S. 20170154420 A1), “IMAGE PROCESSING METHOD AND SYSTEM FOR ANALYZING A MULTI-CHANNEL IMAGE OBTAINED FROM A BIOLOGICAL TISSUE SAMPLE BEING STAINED BY MULTIPLE STAINS”, teaches about an image processing method for analyzing a multi-channel image obtained from a biological tissue sample being stained by multiple stains.
Macaulay et al (U.S. 20100290692 A1), “SYSTEMS AND METHODS FOR AUTOMATED CHARACTERIZATION OF GENETIC HETEROGENEITY IN TISSUE SAMPLES”, teaches about systems and methods for the quantitative analysis of multicolor FISH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665